Citation Nr: 1802502	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  11-29 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.  

2.  Entitlement to an initial compensable rating prior to August 15, 2013, and in excess of 60 percent thereafter, for proctitis.  

3.  Entitlement to a rating in excess of 10 percent prior to January 4, 2016, and in excess of 40 percent thereafter, for residuals of prostate cancer.  

4.  Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney



ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010, October 2010, and May 2012 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in September 2015, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran requested a compensable rating for proctitis and a rating in excess of 10 percent for residuals of prostate cancer.  A September 2013 rating decision assigned a 60 percent rating for proctitis effective August 15, 2013, and a January 2017 rating decision assigned a 40 percent rating for residuals of prostate cancer effective January 4, 2016.  Although increased ratings were granted, the issues remained in appellate status, as the maximum schedular ratings had not been assigned for the entire periods on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

TDIU is deemed to be a component of the claims for increased ratings for proctitis and residuals of prostate cancer in light of the Veteran's statement that symptoms of his service-connected disabilities prevent him from maintaining gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In correspondence from the Veteran's attorney representative received by VA in February 2017, before promulgation of a decision on the appeal, the Veteran withdrew his appeal for an initial compensable rating for bilateral hearing loss.  

2.  The competent and probative evidence is at least in equipoise as to whether the Veteran experiences fairly frequent involuntary bowel movements prior to August 15, 2013.  

3.  The weight of the competent and probative evidence is against finding complete loss of sphincter control at any time during the period on appeal.  

4.  The competent and probative evidence is at least in equipoise as to whether voiding dysfunction results in daytime voiding interval between one and two hours or awakening to void three to four times per night prior to January 4, 2016.  

5.  The weight of the competent and probative evidence is against finding voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day as of January 4, 2016.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

2.  The criteria for an initial disability rating of 60 percent, but no higher, for proctitis prior to August 15, 2013, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Codes (DCs) 7323, 7332 (2017). 

3.  The criteria for an initial disability rating in excess of 60 percent for proctitis as of August 15, 2014, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, DC 7332.  

4.  The criteria for a disability rating of 20 percent, but no higher, for residuals of prostate cancer prior to January 4, 2016, have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, DC 7528 (2017).  

5.  The criteria for a disability rating in excess of 40 percent for residuals of prostate cancer as of January 4, 2016, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, DC 7528.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5).  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

In correspondence from the Veteran's attorney representative received by VA in February 2017, the Veteran withdrew his appeal for an initial compensable rating for bilateral hearing loss in accordance with 38 C.F.R. § 20.204.  The withdrawal was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  The Board has no jurisdiction to review the appeal for entitlement to an initial compensable rating for bilateral hearing loss; thus the appeal for this issue is dismissed.  See 38 C.F.R. § 20.202.

II.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA sent a letter to the Veteran in November 2011, prior to adjudication of his claim for proctitis.  No further notice is required regarding the downstream issue of a higher initial rating for proctitis as it stems from the grant of service connection, and no prejudice has been alleged.  

The record does not contain a notice advising the Veteran of the information and evidence necessary to substantiate his increased rating claim for residuals of prostate cancer.  However, the Board finds that the Veteran was not prejudiced by the failure to provide such notice in a separate letter as an August 2010 notice contained information on how VA determines disability ratings and effective dates and an October 2011 statement of the case contained a listing of the applicable laws and regulations concerning rating residuals of prostate cancer.  Furthermore, the Board notes that the Veteran is represented by private counsel, who has not argued that the Veteran has been prejudiced as a result.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution.").  The Board notes that the Veteran and his attorney representative were provided an opportunity to present objections, but none were made.  Additionally, the Board finds below that it satisfied its duty to assist the Veteran in development of this claim.  

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

All available, identified medical records have been associated with the virtual file and considered.  The Veteran was afforded relevant VA examinations in April 2010, April 2012, August 2013, and January 2016.  The Veteran's attorney argues that the August 2013 VA examination was inadequate because it failed to address night-time voiding; however, as the Veteran's lay statements in this regard have been considered in assigning a higher rating for residuals of prostate cancer herein, the Board finds that the Veteran is not prejudiced by the August 2013 VA examiner's failure to address night-time voiding.  

In light of the foregoing, the Board will proceed to the merits of the appeal.

III.  Initial Increased Rating 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 
21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  

The Veteran contends that he is entitled to an initial compensable rating prior to August 15, 2013, and an initial rating in excess of 60 percent thereafter, for proctitis, initially rated under Diagnostic Code 7323 for ulcerative colitis, and currently rated under Diagnostic Code 7332 for rectum and anus, impairment of sphincter control.  

Under Diagnostic Code 7332 for rectum and anus, impairment of sphincter control, a 10 percent rating is warranted for constant slight, or occasional moderate leakage; a 30 percent rating is warranted for occasional involuntary bowel movements necessitating the wearing of a pad; a 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements; and a maximum 100 percent rating is warranted for complete loss of sphincter control.  38 C.F.R. § 4.114, DC 7332.  

Under Diagnostic Code 7323, a 10 percent rating is warranted for moderate ulcerative colitis with infrequent exacerbations; a 30 percent rating is warranted for moderately severe ulcerative colitis with frequent exacerbations; a 60 percent rating is warranted for severe ulcerative colitis with numerous attacks a year and malnutrition, with health only fair during remissions; and the maximum 100 percent rating is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility, or with serious complication such as liver abscess.  

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial disability rating of 60 percent, but no higher, for proctitis is warranted prior to August 15, 2013.  

A March 2010 treatment record reflects the Veteran's report of bowel urgency with five to seven bowel movements daily.  08/10/2010, Medical-Non-Government.  A January 2011 treatment record reflects the Veteran's report of chronic diarrhea, bowel urgency, and blood in stool.  03/18/2011, Medical-Government.  

In a statement received by VA in March 2011, the Veteran reported six to eight bowel movements per day with difficulty with sphincter control, stating that if he is unable to make it to a restroom within 30 seconds it results in an accident.  He also reported an inability to perform housework or yardwork and that carrying anything more than 10 pounds results in rectal bleeding.  03/18/2011, VA 21-4138.  

In correspondence received in April 2013, the Veteran reported urgent chronic diarrhea that interferes with his sleep.  04/01/2013, TPC.  

Accordingly, the Board finds that competent and probative evidence is at least in equipoise as to whether the symptoms as described by the Veteran more closely approximate the criteria for a 60 percent rating under Diagnostic Code 7332 prior to August 15, 2013.  Specifically, the Veteran's reports of between five and eight bowel movements per day and the inability to prevent an accident if more than 30 seconds lapse demonstrate fairly frequent involuntary bowel movements.  See 38 C.F.R. § 4.114, DC 7332.

The Board finds that a higher rating is not warranted is not warranted under Diagnostic Code 7332 for any period of the appeal, as the evidence does not demonstrate complete loss of sphincter control.  An August 2013 VA examination indicates leakage necessitating the wearing of a pad and fairly frequent involuntary bowel movements, and the Veteran reported occasional accidents.  08/15/2013, VA Exam.  A January 2016 VA examination indicates leakage necessitating the wearing of a pad, constant slight leakage, and occasional involuntary bowel movements.  01/04/2016, C&P Exam.  The Veteran's reports of occasional accidents and occasional involuntary bowel movements indicate that he does not have complete loss of sphincter control.  See 38 C.F.R. § 4.114, DC 7332.  Nor is a higher rating warranted under Diagnostic Code 7323, as the evidence does not demonstrate pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility, or with serious complication such as liver abscess.  See 38 C.F.R. § 4.114, DC 7323.  

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be separately rated higher under another diagnostic code.  See 38 C.F.R. § 4.114.  The benefit of the doubt has been applied as applicable.  


IV. Non-Initial Increased Rating

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath, 1 Vet. App. at 594.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Id.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  

The Veteran contends that he is entitled to a rating in excess of 10 percent prior to January 4, 2016, an in excess of 40 percent thereafter, for residuals of prostate cancer, rated under Diagnostic Code 7528.  

Diagnostic Code 7528 assigns a 100 percent rating for active malignancy and then assigns an evaluation for residuals following active malignancy under the appropriate genitourinary dysfunction which predominates.  38 C.F.R. § 4.115b, 
DC 7528.  

A note after Diagnostic Code 7528 provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, DC 7528, Note.

Diagnostic Code 7527 states to rate prostate gland injuries as voiding dysfunction or urinary tract infection, whichever is predominant, under 38 C.F.R. § 4.115a.

Initially, the Board notes that the evidence of record, including VA treatment records, does not reveal local recurrence or metastasis of the Veteran's malignant neoplasm of the genitourinary system-prostate cancer after completion of radiation therapy in August 2009.  There is no evidence or allegation the Veteran underwent further radiation, chemotherapy, or other therapeutic procedure after August 2009.  His prostate cancer was noted to be in remission in August 2013 and January 2016 VA examinations.  08/15/2013, VA Exam; 01/04/2016, C&P Exam.

The competent medical evidence does not show renal dysfunction, thus the Board finds that the Veteran's residuals would be most appropriately rated under the criteria applicable to voiding dysfunction.  Voiding dysfunction should be rated as a particular condition of urine leakage, frequency, or obstructed voiding, based on the specific symptoms experienced.  38 C.F.R. § 4.115a.  

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 
60 percent disability rating.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed two to four times per day warrants a 
40 percent disability rating.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent disability rating.  38 C.F.R. § 4.115a.  

Urinary frequency with daytime voiding interval less than one hour or awakening to void five or more times per night warrants a 40 percent disability rating.  Daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent disability rating.  Daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent disability rating.  38 C.F.R. § 4.115a.  

With regard to obstructive voiding, urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  A 10 percent rating is warranted by the presence of marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  post void residuals greater than 150 cc; uroflowmetry showing markedly diminished peak flow rate (less than 10 cc/second); recurrent urinary tract infections secondary to obstruction; or stricture disease requiring periodic dilatation every two to three months.  38 C.F.R. § 4.115a.  

A.  Prior to January 4, 2016

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a rating of 20 percent, but no higher, is warranted for residuals of prostate cancer prior to January 4, 2016.  

In an April 2010 VA examination, the Veteran reported voiding six or more times per day and one to two times per night, with difficulty starting and stopping, weak stream, pain with urination, and leakage.  At that time, the Veteran denied requiring pads, an appliance, or catheterization.  04/08/2010, VA Exam.  

In a statement received by VA in March 2011, the Veteran reported voiding at one to two hour intervals during the day, waking one to two times per night to void, diminished stream, and leakage, but stated that he resisted using pads for urinary leakage at that time.  03/18/2011, VA 21-4138.  

In his November 2011 VA Form 9 substantive appeal, the Veteran reported waking three to four times per night to void.  11/02/2011, Form 9.  

In an April 2012 VA examination, the Veteran reported a daytime voiding interval of one to two hours and waking to void one to two times per night, but denied urine leakage or use of an appliance.  The VA examiner noted no obstructed voiding symptoms.  04/09/2012, Medical-Government. 

In August 2013, a VA examiner noted the Veteran's reports of daytime voiding interval of two to three hours and urinary leakage, but the Veteran denied wearing absorbent material or use of an appliance.  The examiner noted no obstructed voiding symptoms.  08/15/2013, VA Exam.  

Accordingly, the Board finds that competent and probative evidence is at least in equipoise as to whether voiding dysfunction resulted in a daytime voiding interval between one and two hours and/or awakening to void three to four times per night, thus warranting a 20 percent rating prior to January 4, 2016.  See 38 C.F.R. § 4.115a.  

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for urinary frequency prior to January 4, 2016, as the Veteran did not report a voiding interval of less than one hour or awakening to void five or more times per night.  A higher rating is not warranted for urine leakage or obstructed voiding, as the Veteran denied wearing absorbent materials, and the record does not demonstrate urinary retention requiring intermittent or continuous catheterization.  See 38 C.F.R. § 4.115a.  

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be separately rated higher under another diagnostic code.  See 38 C.F.R. §§ 4.115a, 4.115b.  The benefit of the doubt has been applied as applicable.  

B.  As of January 4, 2016

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a rating in excess of 40 percent for residuals of prostate cancer as of January 4, 2016, is not warranted.  

A January 2016 VA examination reflects the Veteran's reported symptoms of urine leakage requiring the wearing of absorbent materials that must be changed two to four times per day, daytime voiding interval of one to two hours, waking to void twice per night, hesitancy, slow stream, weak stream, and decreased force of stream.  The examiner noted that the Veteran's urinary dysfunction does not require use of an appliance.  

The Board finds that the competent and probative evidence weighs against finding voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day as of January 4, 2016.  Accordingly, a higher rating is not warranted based on voiding dysfunction.  See 38 C.F.R. § 4.115a.

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be separately rated higher under another diagnostic code.  See 38 C.F.R. §§ 4.115a, 4.115b.  The benefit of the doubt has been applied as applicable.  

V.  Extraschedular consideration

The Veteran's representative requested extraschedular ratings for his symptoms of bowel and urinary dysfunction.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Director, Compensation Service (Director), upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Director to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence and contentions in the instant appeal do not establish such an exceptional disability picture as to render the schedular criteria inadequate.  Regarding the Veteran's contention that bowel and urinary dysfunction results in sleep impairment, such functional impairment is contemplated by the rating criteria for residuals of prostate cancer; specifically, waking to void due to urinary frequency.  Regarding the Veteran's contention that strenuous activity and lifting weights in excess of 10 pounds results in rectal bleeding, that functional impairment is contemplated by the Veteran's 60 percent rating under Diagnostic Code 7332 for impairment of sphincter control, which implicitly includes requiring the use of a pad (which is a component of the criteria for a 30 percent rating).  Neither the Veteran nor his representative has identified any other symptoms or functional impairment that are not contemplated by the schedular rating criteria for the Veteran's service-connected disabilities.  Nor does the evidence present such unusual or exceptional circumstances which would render the schedular criteria inadequate.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding such an exceptional disability picture as to render the schedular criteria inadequate.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

The appeal regarding entitlement to an initial compensable rating for bilateral hearing loss is dismissed.  

An initial disability rating of 60 percent, but no higher, for proctitis prior to August 15, 2013, is granted.

An initial disability rating in excess of 60 percent for proctitis as of August 15, 2013, is denied.  

A disability rating of 20 percent, but no higher, for residuals of prostate cancer prior to January 4, 2016, is granted.  

A disability rating in excess of 40 percent for residuals of prostate cancer as of January 4, 2016, is denied.  



REMAND


A remand is necessary to develop the claim for TDIU.  

Accordingly, the case is REMANDED for the following actions:

1.  Send appropriate notice to the Veteran regarding TDIU and complete any necessary development.  This should include sending the Veteran an application form (VA Form 21-8940) and advising the Veteran of the necessity of notifying the AOJ of his employment history and his educational background for proper adjudication of this claim.  

2.  Thereafter, if the benefit sought remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


